OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. The first question presented, involving defendant’s sentence, is not preserved. The second question, involving possible police interrogation, constitutes a mixed question of law and fact and, inasmuch as there is support in the record for the determination below, it is beyond further review by this Court.
Concur: Chief Judge Kaye and Judges Simons, Titone, Hancock, Jr., Bellacosa and Smith.